FILED

DEC 0% 2019
IN THE UNITED STATES DISTRICT COURT “cca coun
FOR THE DISTRICT OF MONTANA Ce OS Oana
BILLINGS DIVISION Billings

 

WBI ENERGY TRANSMISSION, INC.,

Plaintiff,
vs.
Easement and Right-of-Way Across:

Township 5 South, Range 26 East
Section 9: N1/2SE1/4

in Big Horn County, Montana,
Consisting of Approximately .0125 Acres,

LAWRENCE FALLS DOWN, RANDY
FALLS DOWN, STEVEN FALLS DOWN,
LARRY LEE FALLS DOWN, VAN WADE

FALLS DOWN, UNITED STATES OF

AMERICA, and UNKNOWN OWNERS

Defendants.

 

Cause No. CV 18-172-BLG-SPW

COMBINED ENTRY OF
CONDEMNATION ORDER
BY DEFAULT AND BY
STIPULATION

Upon consideration by the Court of the following:

a. Plaintiffs Unopposed Motion for Entry by Default of Condemnation

Order;

b. __ Brief in Support of Motion for Entry by Default of Condemnation

Order;

C. Stipulation and Consent to Judgment;

d. Statement of Stipulated Facts D.Mont.L.R. 16.2(B)(3) (Docket No. 12);
e. The record in this matter,

and good cause appearing therefore, the Court hereby makes the following
Findings of Fact, Conclusions of Law, and entry of a Condemnation Order per

25 U.S.C. § 357 and 15 U.S.C. § 717f(h).
FINDINGS OF FACT

1, WBI Energy Transmission, Inc., d/b/a Williston Basin Interstate
Pipeline Company (“WBI’), a Delaware corporation authorized to conduct
business in the State of Montana, is a natural gas company within the meaning of
the Natural Gas Act, 15 U.S.C. §717a(6), and is engaged in gathering, storing, and

transporting natural gas in interstate commerce.

2. WBI is the owner and operator of a 12-inch diameter natural gas

pipeline located in, among places, Big Horn County, Montana (the “Pipeline”).

3. WBI seeks to condemn an easement and right-of-way for the benefit
of WBI, its successors and assigns, for so long as such interests are necessary for
the purposes of surveying, laying, constructing, operating, maintaining, inspecting,
patrolling, testing, protecting, increasing or decreasing the capacity of, changing
the characteristics and capabilities of, repairing, rebuilding, replacing, relocating,

abandoning in place, removing and remediating the Pipeline as it currently exists
or may hereafter be located and for such other uses and purposes as the law may
require of an owner and operator of a natural gas pipeline; together with the right
to construct, operate, maintain, install, replace, renew, convert and relocate on,
across, or over the easement and right-of-way certain stations, structures, and
equipment for transportation, storage, gathering, compressing, pressurizing and
pumping, along with such other stations, structures and equipment necessary to the
proper operation of the Pipeline; together with roads, trails, tracks, paths,
adjoining property, airspace, and other routes and means needed to access the
Pipeline by ground or aeronautically for each and every one of the foregoing
purposes, reasons and uses (each of the foregoing purposes, reasons and uses
relating to the Pipeline easement and right-of-way and the associated access
easement and right-of-way are hereinafter referred to collectively as the
“Easement”) under the power of eminent domain, and to award just compensation

to the owner of the condemned land.

4. The Easement WBI seeks to condemn is 50 feet wide, 25 feet on
either side of the centerline of the Pipeline as it currently exists or may hereafter
be located; together with such temporary staging, workspace, and area as is
reasonably necessary for the purposes of the Easement; together with secondary

access easements 20 feet wide across roads, trails, tracks, paths, and such portions
of the Subject Property as may be necessary for the use of the Easement, along
with the airspace above the Pipeline, all of which are needed to operate and access
the Pipeline for the reasons, uses, and purposes stated hereinabove.

5. WBI is the owner of a Certificate of Public Convenience and
Necessity (the “Certificate”) issued February 13, 1985, by the United States of
America Federal Energy Regulatory Commission (“FERC”) authorizing it to
acquire and operate the interstate pipeline facilities previously owned and operated
by Montana-Dakota Utilities Co. ““MDU”) as well as to provide the certificated
service previously provided by MDU under its Blanket Certificate. |

6. WBI owns and operates the Pipeline pursuant to the Certificate.

7. WBI made good faith attempts to reach an agreement with the
Defendants as to the consideration to be paid them for the right-of-way. The

Defendants, however, rejected WBI’s offers.

8. The Default Defendants (as defined below) were properly served with
a copy of the Notice of Condemnation and failed to plead or otherwise defend this

action.

 

! On July 1, 2012, Williston Basin Interstate Pipeline Company amended its Articles of Incorporation to
change its name to WBI Energy Transmission, Inc.
9. By that certain Clerk’s Entry of Default dated December 5, 2019
(Docket No. 20), Default was entered against the following Defendants (the
“Default Defendants”):

Lawrence Falls Down,
Randy Falls Down,
Steven Falls Down,

Larry Lee Falls Down, and
Van Wade Falls Down

10. The Default Defendants are not minors or incompetent persons nor

are they in the military service.

11. The real property subject to this condemnation action (the “Subject
Property”) consists of allotted land located within the exterior boundaries of the
Crow Indian Reservation, Big Horn County, Montana. The Default Defendants
are the beneficial Indian owners of that portion of the Subject Property consisting
of allotted lands, being the heirs, devisees and successors to the original allottees

under the General Allotment Act. The Subject Property is identified as follows:

Allotment No. 1799 L

Township 5 South, Range 26 East,
Section 9: N1/2SE1/4

CONCLUSIONS OF LAW

Based upon the forgoing FINDINGS OF FACT, the Court hereby makes the

following CONCLUSIONS OF LAW:
1. Default was entered against the Default Defendants pursuant to Rule
55(a), F.R.Civ.P., for their failure to appear or otherwise defend this action. Rule
71.1(e)(3), F.R.Civ.P., provides in part: “A defendant waives all objections and
defenses not stated in its answer. No other pleading or motion asserting an
additional objection or defense is allowed.” By failing to file an answer herein,
the Default Defendants have waived any and all objections and defenses to the

taking of their property as requested in this action.

2. The authority for WBI to condemn the Subject Property is 25 U.S.C.
§ 357 and 15 U.S.C. § 717f(h). Federal law permits the condemnation of the
Subject Property, and provides: “Lands allotted in severalty to Indians may be
condemned for any public purpose under the laws of the State or Territory where
located in the same manner as land owned in fee may be condemned, and the
money awarded as damages shall be paid to the allottee.” 25 U.S.C § 357. The
Natural Gas Act provides the substantive law for this matter, and reads in part:
“When any holder of a certificate of public convenience and necessity cannot
acquire by contract, or is unable to agree with the owner of property to the
compensation to be paid for, the necessary right of way... it may acquire the same
by the exercise of the right of eminent domain in the district court of the United

States...” 15 U.S.C. § 717f(h)
3. WBI, as the holder of the Certificate, cannot acquire by contract and
is unable to agree with the Default Defendants for the compensation to be paid for
the necessary right-of-way for the Pipeline following good faith negotiations by

WBI. The Easement is necessary for the continued operation of the Pipeline.

NOW, THEREOFRE, based upon the foregoing FINDINGS OF FACTS

and CONCLUSIONS OF LAW, the Court hereby ORDERS AS FOLLOWS:

A. That WBI Energy Transmission, Inc., its successors and assigns, are
hereby granted easements and rights-of-way for so long as such interests are
necessary for the purposes of surveying, laying, constructing, operating,
maintaining, inspecting, patrolling, testing, protecting, increasing or decreasing
the capacity of, changing the characteristics and capabilities of, repairing,
rebuilding, replacing, relocating, abandoning in place, removing and remediating
the Pipeline as it currently exists or may hereafter be located and for such other
uses and purposes as the law may require of an owner and operator of a natural gas
pipeline; together with the right to construct, operate, maintain, install, replace,
renew, convert and relocate on, across, or over the easement and right-of-way
certain stations, structures, and equipment for transportation, storage, gathering,
compressing, pressurizing and pumping, along with such other stations, structures

and equipment necessary to the proper operation of the Pipeline; together with
roads, trails, tracks, paths, adjoining property, airspace, and other routes and
means needed to access the Pipeline by ground or aeronautically for each and
every one of the foregoing purposes, reasons and uses (each of the foregoing
purposes, reasons and uses relating to the Pipeline easement and right-of-way and
the associated access easement and right-of-way are hereinafter referred to

collectively as the “Condemned Easement”);

B. The scope of the Condemned Easement shall consist of an easement
50 feet wide, 25 feet on either side of the centerline of the Pipeline as it currently
exists or may hereafter be located; together with such temporary staging,
workspace, and area as is reasonably necessary for the purposes of the Easement;
together with secondary access easements 20 feet wide across roads, trails, tracks,
paths, and such portions of the Subject Property as may be necessary for the use of
the Easement, along with the airspace above the Pipeline, all of which are needed
to operate and access the Pipeline for the reasons, uses, and purposes associated

with the Condemned Easement;

C. The Pipeline and access routes under the Condemned Easement shall

be initially located as depicted on Exhibit A hereto;
D. The Default Defendants “may present evidence on the amount of
compensation to be paid and may share in the award.” Rule 71.1(e)(3),

F.R.Civ.P.; and

E. Upon a finding of just compensation by the Court, WBI Energy
Transmission, Inc., will deposit the appropriate amount with the Clerk of Federal
District Court. The Clerk of Federal District Court will send the payment to the

following address:

Blackfeet Agency — BIA
Dept. C105

P.O. Box 9000

Farmington, MO 63640-3819

The Bureau of Indian Affairs will distribute the payment to the Default Defendants
through their Individual Indian Money Account in proportion to the Default

Defendant’s beneficial interest in the Subject Property.

Dated this (day of December, 2019.

HON. SUSAN P. WATTERS
United States District Court Judge

 
eg ee
'

4678-0) 9302 | oozes | ise 8-1 i

 

 

 

 

 

8 silva, {On Jaans |" 54vas Pag fava | “3LY0 VNSLNOW “CLNNOD 3NOLSMOTIZA 8 NEOH S18

 

NOILLVAYISSY NVIGNI MOD
AHL ONISSOUD ANINSd!d
SVD NI3IYO NIGVD - ONVTNOM .2ZI

ST A RET 2 RS oa

‘oy ‘duorg soamosay now 17 dsorpiseas y

ANVAWOD BNI TIdld FIVISUIINI
|_NISVa NOJSITILMA ee |

cena AIE fas Tae” Pon

 

 

 

OLS TE tee | a

 

 

 

OE SGD eet

AS

Cb coe

 

 
 

+4 8 NYOH 919

 

 

20 NIILIOOM GOI: ¥-0602

edd SAVAA H1O8 NVWNOE: gOU? gh Ovie MOTIWMS poozg

Mate AGNI JOvu9 os0x: 38 ALL3AYd Si ASYOH HSH W-EO02

104 NUAZ 6G0e PE NMONY 113M S338 ¥-O1IZ

ii STEWS NIMO sea: Sg SQUIG ALIHMA OML V-9Par

e2i SONEI! JOO SIuVvE beosl £6 NISOS90W 318 g-l0z

G2: daaHS UHL SNOWY Pera ae BIGAOD ALLIUS 102

ob MOTVIWMSONNOA ATAU 228 b| GNNOUS FHL YAO TW GUE Lz

éO  WAOG S139 NASA MOONITY UREzZ ab CNNOYSYIAC FICUE a-s26!

g YOOUT 1S STTIVHS BS Si UNNOYSUZAG SIU 3-926:

6% TASSNY dWV9 NO SIW3LS 9202 a6 773M $309 b26i

“I-BELT OL CFONUAS = 005 Sons ¥66L s NMOADI 113M SLHOIS a-2261

bee 009 SONIS 662: &> NMONY 1734 SLHOId e26l

aur JSYOH SIH Syay: 1OGt lé TUVITING BOHOED a-Tes

N Bt ATESYaH A@ SIN. £96: Re ENG 7nd BON F- U-EeS!

‘,

‘. sao “Balin Ol. Saar SSLtoThy ‘ON

AR neh cate dee

Pye «

 

 

 

 
 

 
